HAWKINS, Presiding Judge.
Conviction is for assault with intent to rape, punishment assessed being two years in the penitentiary.
No statement of facts is in the record, and only one bill of exception. It reflects that the State requested and was granted permission to ask prosecutrix leading questions because she was a child, and inexperienced in court procedure. The bill shows nothing further than that appellant objected to this action of the court. In the absence of a statement of facts this bill can not be appraised, and under the authorities it is insufficient. The following is quoted from Sec. 159, p. 91 Branch’s Ann. Tex. P.C.
“A bill of exceptions taken because of leading questions must affirmatively exclude any idea that under the peculiar circumstances of the particular case the court was justified in permitting the State to ask leading questions, and if it does not do so no error is shown.”
A number of cases are cited as supporting the text, among them, Carter v. State, 59 Tex. Cr. R. 73, 127 S. W. 215.
The judgment is affirmed.